UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued January 19, 2005
                              Decided July 27, 2005

                                        Before

                         Hon. Richard D. Cudahy, Circuit Judge

                         Hon. Daniel A. Manion, Circuit Judge

                         Hon. Terence T. Evans, Circuit Judge


No. 04-2986

United States of America,                        Appeal from the United States
                  Plaintiff-Appellee,            District Court for the Eastern
                                                 District of Wisconsin
      v.
                                                 No. 03-CR-215
Angel Lechuga-Ponce,
              Defendant-Appellant.               William C. Griesbach,
                                                 Judge.


                                    ORDER

   In an opinion and order dated May 17, 2005, this court directed a limited
remand to the District Court for the Eastern District of Wisconsin in the above-
captioned case. United States v. Lechuga-Ponce, 407 F.3d 895 (7th Cir. 2005). We
did so pursuant to this court’s decision in United States v. Paladino, 401 F.3d 471
(7th Cir. 2005). In that case this court held that in light of the Supreme Court’s
decision in United States v. Booker, ___ U.S. __, 125 S. Ct. 738 (2005), a criminal
defendant sentenced pursuant to the sentencing guidelines was entitled to a
remand “where this court cannot be assured that the district court would have
arrived at the same sentence if it had treated the guidelines as advisory.”
Lechuga-Ponce, 407 F.3d at 897.
No. 04-2986                                                                     Page 2


   On remand, the district court determined that “I may have sentenced the
defendant differently had I known that the United States Sentencing Guidelines
were advisory.” In light of the conclusion, and consistent with this court’s decision
in Paladino, we order that Lechuga-Ponce’s sentence is vacated and this case is
remanded to the district court for resentencing.